--------------------------------------------------------------------------------

Exhibit 10.9



FIRST AMENDMENT TO LOAN AND SERVICING AGREEMENT
 
This First Amendment to Loan and Servicing Agreement dated as of December 20,
2019 (this “Amendment”), is among KREF Holdings VII LLC, a Delaware limited
liability company (“Holdings”), KREF Lending VII LLC, a Delaware limited
liability company (the “Borrower”), PNC Bank, National Association (“Collateral
Custodian”), Midland Loan Services, a division of PNC Bank, National
Association, as the Servicer (“Servicer”) and the Administrative Agent
(“Administrative Agent”), and the Lenders (as defined below) as parties hereto.
 
PRELIMINARY STATEMENTS:
 
1.          Reference is made to the Loan and Servicing Agreement dated as of
April 11, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan and Servicing Agreement”) among Holdings, the Borrower,
Collateral Custodian, Servicer, Administrative Agent, and the lenders from time
to time as parties thereto (the “Lenders”).
 
2.           The Borrower has requested that the other parties to the Loan and
Servicing Agreement amend the Loan and Servicing Agreement as set forth herein
and, subject to the terms and conditions set forth in this Amendment, such other
parties agree to such request.
 
3.          Capitalized terms used in this Amendment and not otherwise defined
have the meanings set forth for such terms in the Loan and Servicing Agreement.
 
AGREEMENT:
 
In consideration of the foregoing and the mutual agreements contained in this
Amendment, the receipt and sufficiency of which are acknowledged, the parties to
this Amendment hereby agree as follows:
 
1.           Amendments to Loan and Servicing Agreement.  The Loan and Servicing
Agreement is amended as follows:
 
(a)          The first reference to the word “account” in the definition of
Collection Account in Section 1.01 of the Loan and Servicing Agreement shall be
replaced with the words “Eligible Account”.
 
(b)        The following definition appearing in Section 1.01 of the Loan and
Servicing Agreement is amended and restated in its entirety to read as follows:
 
“Commitment Termination Date” means, with respect to any Term Loan Series, the
earliest to occur of (i) the date that is 6 months after the Issuance Date
(provided however, that such period shall be extended for (x) any Loan Asset for
a period of 45 days if such Loan Asset is identified by the Borrower prior to
the expiration of such 6 month period, (y) delayed draws associated with any
Delayed Draw Loan Asset if such Delayed Draw Loan Asset is identified by the
Borrower prior to the expiration of such 6 month period, or (z) as otherwise
agreed between the Borrower and the Lenders), (ii) the date of the declaration,
or automatic occurrence, of an Event of Default, (iii) the date any Advances are
prepaid in full pursuant to Section 2.14(b)(i) hereof (other than with respect
to any Term Loan Series that is established on such date in connection with such
prepayment) or (iv) the occurrence of the termination of this Agreement pursuant
to Section 2.14(c) hereof.



--------------------------------------------------------------------------------

(c)          The following definitions shall be added to Section 1.01 of the
Loan and Servicing Agreement:
 
“DBRS” means DBRS, Inc.
 
“Eligible Account” means (a) PNC Bank, National Association; (b) an account
maintained with a federal or state chartered depository institution or trust
company or an account or accounts maintained with the Servicer that has, in each
case, a long-term unsecured debt or deposit rating of at least “A” by DBRS (if
rated by DBRS, or if not rated by DBRS, an equivalent (or higher) rating by any
two other NRSROs); (c) a segregated trust account maintained with the trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity; provided that (i) any such institution
or trust company has a capital surplus of at least $200,000,000 and (ii) any
such account is subject to fiduciary funds on deposit regulations substantially
similar to 12 C.F.R. § 9.10(b); or (d) any other account approved by the Rating
Agency.
 
“NRSRO” means any nationally recognized statistical rating organization,
including the Rating Agency.
 
“Rating Agency” has the meaning assigned to that term in Section 3.02(d).
 
(d)        The following definition appearing in Section 1.01 of the Loan and
Servicing Agreement is amended and restated in its entirety to read as follows:
 
“Servicing Standard” means that the Servicer shall diligently service and
administer the Loan Assets it is obligated to service, pursuant to this
Agreement on behalf of the Borrower in the best interests of and for the benefit
of the Borrower and the Lenders as determined by the Servicer, in its reasonable
judgment, and in accordance with applicable law, the terms of this Agreement and
the Loan Agreements. To the extent consistent with the foregoing, the Servicer
shall service the Loan Assets:
 
(i)           in accordance with the higher of the following standards of care:
 
(A)        with the same care, skill, prudence and diligence with which the
Servicer services and administers comparable commercial mortgage assets with
similar borrowers for other third party portfolios (giving due consideration to
the customary and usual standards of practice of prudent institutional
commercial mortgage servicers servicing commercial mortgage assets similar to
the Loan Assets);
 
(B)        with the same care, skill, prudence and diligence with which the
Servicer services and administers comparable mortgage assets owned by the
Servicer;
 
in the case of either clauses (A) and (B) above, exercising reasonable business
judgment and acting in accordance with applicable law, the terms of this
Agreement and the terms of the respective Loan Asset (and any related
participation agreement);
 
(ii)         with a view to the timely recovery of all payments of principal and
interest, including payments at the maturity date therefor, under the Loan
Asset; and
 
(iii)         without regard to any conflict of interest arising from (A) any
relationship, including as lender on any other debt, that Servicer, or any
Affiliate thereof, may have with


- 2 -

--------------------------------------------------------------------------------

any of the related Obligors or any Affiliate thereof, or any other party to this
Agreement; (B) the Servicer or any Affiliate thereof being a Lender; (C) the
right of the Servicer, or any Affiliate thereof, to receive compensation or
reimbursement of costs hereunder generally or with respect to any particular
transaction; or (D) the ownership, servicing or management for others of any
other commercial mortgage asset or real property not subject to this Agreement
by the Servicer or any Affiliate thereof.
 
(e)         The first sentence of Section 2.01(b) of the Loan and Servicing
Agreement is amended and restated in its entirety to read as follows:
 
On the terms hereinafter set forth, the Borrower may at its option, by delivery
of a Term Loan Series Notice substantially in the form of Exhibit A to the
Administrative Agent and the Lenders, from time to time on any Business Day on
and after the Closing Date, request that the Lenders establish a new series of
term loans hereunder (a “Term Loan Series”), which such Term Loan Series shall
be on a pari passu basis with all other Term Loan Series and
cross-collateralized and secured on a pari passu basis with the Collateral (it
being understood and agreed for the avoidance of doubt that a new Term Loan
Series may be established with Loan Assets that have previously been prepaid in
part pursuant to the terms and conditions of this Agreement).
 
(f)          Section 2.05(b)(v) of the Loan and Servicing Agreement is amended
and restated in its entirety to read as follows:
 
(v)          fifth, (A) if on such Payment Date there are ten or more Eligible
Loan Assets as part of the Collateral Portfolio (with respect to all outstanding
Term Loan Series), to the Equityholder or as the Equityholder may direct, any
remaining amounts or (B) if on such Payment Date there are less than ten
Eligible Loan Assets as part of the Collateral Portfolio (with respect to all
outstanding Term Loan Series), any remaining amounts after application of
Sections 2.05(b)(i) through 2.05(b)(iv), inclusive, on such Payment Date, to be
held in the Collection Account and applied, when and if applicable, in
accordance with Section 2.05(c), Section 2.05(e) or Section 2.14(b)(i).
 
(g)          Section 2.14(b) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
 
(b)          (i) Advances may be prepaid in whole or in part at the option of
the Borrower solely with funds being held in the Collection Account pursuant to
Section 2.05(b)(v)(B) at any time by delivering a Notice of Reduction (which
notice shall include a Borrowing Base Certificate) to the Administrative Agent
at least five Business Days prior to such prepayment.  Any prepayment under this
Section 2.14(b)(i) shall be applied pro rata to each outstanding Term Loan
Series at such time based on the Advances Outstanding with respect to each such
outstanding Term Loan Series.  In connection with any prepayment under this
Section 2.14(b)(i), the Borrower shall also pay in full any unpaid interest and
all costs and expenses of the Secured Parties related to such Advances
Outstanding (but no Prepayment Premium shall be payable in connection
therewith).  With respect to any amounts that are held on deposit in the
Collection Account in accordance with Section 2.05(b)(v)(B), the Administrative
Agent or Servicer shall apply such amounts pursuant to this Section 2.14(b)(i):
(A) among the outstanding Term Loan Series at such time, ratably to each
outstanding Term Loan Series based on the Advances Outstanding with respect to
each such outstanding Term Loan Series and (B) within each outstanding Term Loan
Series at such time, to the pro rata payment of all accrued and unpaid interest


- 3 -

--------------------------------------------------------------------------------

with respect to the Advances Outstanding thereunder and all costs and expenses
of the Secured Parties related to such Advances Outstanding until paid in full
and thereafter to prepay the Advances Outstanding under such Term Loan Series. 
To the extent all Obligations under any Term Loan Series are prepaid in full in
accordance with the terms hereof, the Borrower may terminate such Term Loan
Series simultaneously with the prepayment thereof.
 
(ii)         Advances under any Term Loan Series may also be prepaid in whole or
in part at the option of the Borrower (other than with funds being held in the
Collection Account pursuant to Section 2.05(b)(v)(B) or the proceeds of an
Advance or a Sale of assets under another Term Loan Series) at any time by
delivering a Notice of Reduction (which notice shall include a Borrowing Base
Certificate) to the Administrative Agent at least five Business Days prior to
such prepayment.  Upon any prepayment of Advances Outstanding under any Term
Loan Series pursuant to this Section 2.14(b)(ii), the Borrower shall also pay in
full any applicable Prepayment Premium and accrued and unpaid interest and all
costs and expenses of the Secured Parties related to such Advances.  The
Administrative Agent or Servicer shall apply amounts received from the Borrower
pursuant to this Section 2.14(b)(ii) to the pro rata payment of all accrued and
unpaid interest with respect to such Advances and all costs and expenses of the
Secured Parties related to such Advances until paid in full and thereafter to
prepay the Advances Outstanding under such Term Loan Series.  To the extent all
Obligations under any Term Loan Series are prepaid in full in accordance with
the terms hereof, the Borrower may terminate such Term Loan Series
simultaneously with the prepayment thereof.
 
(h)          Section 3.02 of the Loan and Servicing Agreement is amended to add
a Section 3.02(d) as follows:
 
(d)          On or prior to the Advance Date for any Advance, the Borrower has
received a confirmation from DBRS, Inc. (the “Rating Agency”), that such Advance
will not, in and of itself, result in the downgrade or withdrawal of the then
current rating assigned to the secured term loan facility which is the subject
of this Agreement then rated by the Rating Agency; provided that no such
confirmation is required if (i) the principal balance of any Advance with
respect to Delayed Draw Amounts of any Loan Asset, together with all prior
Advances with respect to Delayed Draw Amounts for such Loan Asset, is less than
$20,000,000, (ii) no Term Loan Series is rated by the Rating Agency at such
time, (iii) the Rating Agency acknowledges in writing that it has decided not to
review such Advance or is waiving the requirement for such confirmation or (iv)
the Rating Agency does not indicate that it will either review such Advance or
waive the requirement for such confirmation within 10 Business Days of a request
for such confirmation being sent to the Rating Agency.  Any confirmation,
waiver, request, acknowledgment or approval which is required by this Section
3.02(d) to be in writing may be in the form of electronic mail.  Borrower shall
promptly provide the Servicer and the Administrative Agent with a copy of any
such confirmation, waiver, request, acknowledgment or approval the Borrower
receives from the Rating Agency.
 
(i)          The second sentence of Section 6.01(d) of the Loan and Servicing
Agreement is amended and restated in its entirety to read as follows:
 
The indemnification obligations of the Replacement Servicer upon becoming a
Servicer, are expressly limited to those arising on account of its gross
negligence, willful


- 4 -

--------------------------------------------------------------------------------

misconduct or violation of the Servicing Standard, or the failure to perform
materially in accordance with its duties and obligations set forth in this
Agreement.
 
(j)          Section 6.08 of the Loan and Servicing Agreement is amended to add
Sections 6.08(f) and 6.08(g) as follows:
 
(f)       Upon reasonable prior written request of the Rating Agency, the
Servicer will furnish or make available (electronically via a method determined
in Servicer’s sole discretion) to such Rating Agency, any information regarding
the Loan Assets reasonably requested by such Rating Agency that is reasonably
necessary for such Rating Agency’s rating of the secured term loan facility
which is the subject of this Agreement but only to the extent that the Servicer
(i) has and can furnish such information without unreasonable effort or expense
and (ii) is not otherwise restricted or prohibited from furnishing such
information due to other contractual obligations or applicable laws or
regulations. Notwithstanding the foregoing, the failure to deliver such
information shall not constitute a Servicer Termination Event under this
Agreement.
 
(g)         The Borrower will provide to the Rating Agency any report or notice
that it receives or delivers under Section 6.08(c) or 6.08(d) on a timely basis,
any notice regarding change of a service provider under this Agreement and any
other information reasonably requested by the Rating Agency in connection with
its rating of the secured term loan facility which is the subject of this
Agreement.
 
(k)          Section 11.02 of the Loan and Servicing Agreement is amended to add
the following address:
 
If to the Rating Agency:
DBRS, Inc.
333 W. Wacker Dr., Suite 1800
Chicago, IL 60606
Attn: CMBS Surveillance
Email: cmbs.surveillance@dbrs.com



(l)          Attached hereto as Exhibit A is the amended and restated Loan and
Servicing Agreement reflecting the above amendments.
 
2.           General Representations and Warranties.  Each party hereto
represents to each other party hereto as follows:
 
(a)         Such party (i) has the power, authority and legal right to execute
and deliver this Amendment and perform and carry out the terms of this Amendment
and the transactions contemplated hereby and (ii) has taken all necessary action
to authorize the execution, delivery and performance of this Amendment.  This
Amendment has been duly executed and delivered by such Party.
 
(b)        Each of this Amendment and the Loan and Servicing Agreement, as
amended, hereby constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by Bankruptcy
Laws and by general principles of equity.


- 5 -

--------------------------------------------------------------------------------

(c)          The representations and warranties of such party contained in the
Loan and Servicing Agreement are true and correct in all material respects
(except for those representations and warranties that by their terms refer to a
specified prior date).
 
3.          Borrower Representations and Warranties. The Borrower represents to
each other party hereto that, as of the date hereof, after giving effect to this
Amendment, no event has occurred which constitutes an Event of Default or
Unmatured Event of Default.
 
4.         Effectiveness.  This Amendment is effective on and as of the date
when the last of the following conditions precedent has been satisfied in a
manner satisfactory to the Initial Lender and Servicer:
 
(a)          All representations of the Borrower and Holdings set forth herein
are true and correct in all respects.
 
(b)         The Initial Lender and the Servicer has received payment in full of
any fee, cost or expense required by this Amendment or any of the Transaction
Documents to be paid.
 
5.        Reaffirmations.  Each party to the Loan and Servicing Agreement
reaffirms all covenants set forth in the Loan and Servicing Agreement and the
other Transaction Documents.  Except as specifically provided herein, all terms
and conditions of the Loan and Servicing Agreement remain in full force and
effect, without waiver or modification.  This Amendment and the Loan and
Servicing Agreement are to be read together as one document.  From and after the
date hereof, each reference in the Loan and Servicing Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Loan and Servicing Agreement or any other Transaction Document
to the Loan and Servicing Agreement or to any term, condition or provision
contained “thereunder,” “thereof,” “therein” or words of like import, means and
are a reference to the Loan and Servicing Agreement (or such term, condition or
provision, as applicable) as amended, restated, supplemented or otherwise
modified by this Amendment.
 
6.          Successors and Assigns.  This Amendment is binding upon each party
hereto and their respective successors and assign, and inures to the sole
benefit of such party and its respective successors and assigns.  Neither the
Borrower nor Holdings has the right to assign their respective rights or
delegate their respective duties under this Amendment.
 
7.         Costs, Expenses and Taxes.  The Borrower and Holdings affirm and
acknowledge that Section 11.07 of the Loan and Servicing Agreement applies to
this Amendment and the transactions and agreements and documents contemplated
under this Amendment.
 
8.          Governing Law; Severability.  This Amendment shall be governed by
the laws of the State of New York.  Wherever possible, each provision of this
Amendment will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment is prohibited by or
invalid under such law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
9.       Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by e-mail in portable
document format (.pdf) or facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
(Signature Pages Follow)
 
- 6 -

--------------------------------------------------------------------------------

The parties have caused this Amendment to be executed as of the date first above
written.
 

 
THE BORROWER:
     
KREF LENDING VII LLC
     
By:
/s/ Patrick Mattson  
Name: Patrick Mattson
 
Title:   Authorized Signatory
     
HOLDINGS:
     
KREF HOLDINGS VII LLC
     
By:
/s/ Patrick Mattson  
Name: Patrick Mattson
 
Title:   Authorized Signatory



- 7 -

--------------------------------------------------------------------------------

 
COLLATERAL CUSTODIAN:
     
PNC BANK, NATIONAL ASSOCIATION
     
By:
/s/ Janice E. Kiwaca  
Name: Janice E. Kiwaca
 
Title: Vice President
     
SERVICER AND ADMINISTRATIVE AGENT:
     
MIDLAND LOAN SERVICES, A DIVISION OF
PNC BANK, NATIONAL ASSOCIATION
     
By:
/s/ David A. Harrison  
Name: David A. Harrison
 
Title: Senior Vice President





- 8 -

--------------------------------------------------------------------------------